DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species illustrated in Figures 103A-103E in the reply filed on May 19, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the groove having an inner diameter” in Line 12.  It is unclear at what point the inner diameter is measured - merely at some point within the groove or by a bottom surface/wall in the groove.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor. Jr. (US Patent No. D611,789 S).
(Claim 1) Taylor, Jr. discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Figs. 1-7).  The die holder includes a first portion having a shape and dimension to fit into the socket of the wrench, and having a first diameter (annotated Fig. 4).  A second portion that defines a die-receiving socket that has a shape and dimension to receive a die, the second portion having a second diameter that is greater than the first diameter (annotated Fig. 4).  A groove directly borders on one side by the first portion and directly borders on another side by the second portion (annotated Fig. 4),  The groove has an inner diameter that is less than both the first and second diameters (annotated Fig. 4).  A width of the groove is greater than the thickness of the wrench flange thickness (annotated Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.

    PNG
    media_image1.png
    660
    696
    media_image1.png
    Greyscale

(Claim 2) The die-receiving socket has a round shape (between flats as seen in Figures. 1 and 3).
(Claim 3) The second portion of the die holder further includes a set screw that is capable of being moved from a first position in which it is fully outside of the die-receiving socket and a second position in which it is located in part in the die-receiving socket (annotated Fig. 4 above and Figs. 6, 7).
(Claim 4) The die-receiving socket includes a plurality of faces (Figs. 1, 3, 6).
(Claim 5) The die-receiving socket includes a hexagonal shape (Figs. 1, 3, 6).
(Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.  
(Claim 8) The first portion, the second portion, and the groove, are all parts of a unitary structure (Figs. 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steinfels et al. (US Patent No. 10,279,410 B2).
(Claims 1, 6, 8 and 10) Steinfels. et al. (“Steinfels”) discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Figs. 1-5).  The die holder (10, 12) includes a hexagonal first portion (16) having a shape and dimension to fit entirely into the socket of the wrench, and having a first diameter (Fig. 3).  A second portion (24, 26) that defines a die-receiving socket (28) that has a shape and dimension to receive a die (32), the second portion having a second diameter that is greater than the first diameter (Fig. 3).  A groove (54) directly borders on one side by the first portion and directly borders on another side by the second portion (Fig. 3),  The groove has an inner diameter that is less than both the first and second diameters (Fig. 3).  A width of the groove is greater than the thickness of the wrench flange thickness (Fig. 3).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.  Yet, Steinfels does not explicitly disclose the groove width being within the claimed range or of the claimed value.  Nevertheless, the groove width is a result-effective variable because it impacts its retaining capability of a component it interacts with - such as a flange.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Steinfels with a groove width as claimed in order to optimize the holding capability/interaction between components.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The die-receiving socket has a round shape (between flats as seen in Figures. 1 and 3).
(Claim 4) The die-receiving socket includes a plurality of faces (Figs. 1, 3).
(Claim 5) The die-receiving socket includes a hexagonal shape (Figs. 1, 3).
(Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Fig. 3).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.
(Claim 9) The socket has a depth, and the first portion has a thickness that is about the same as the socket depth (Figs. 3-5).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US Patent No. 3,715,168) in view of Taylor. Jr. (US Patent No. D611,789 S).
(Claims 1, 6, 8 and 10) Kuhn discloses a die holder capable of use with a wrench that has a body that defines a socket as recited in the preamble of the claim (Fig. 1).  The die holder includes a hexagonal first portion (16) having a shape and dimension to fit entirely into the socket of the wrench, and having a first diameter (Fig. 1).  A second portion (11) that defines a die-receiving socket (12) that has a shape and dimension to receive a die (13, 15), the second portion having a second diameter that is greater than the first diameter (Fig. 1).  Kuhn does not explicitly disclose a groove directly bordering the first portion and the second portion, respectively.
Taylor, Jr. discloses a die holder having a groove that directly borders on one side by the first portion and directly borders on another side by the second portion (annotated Fig. 4 above),  The groove has an inner diameter that is less than both the first and second diameters (annotated Fig. 4).  A width of the groove is greater than the thickness of the wrench flange thickness (annotated Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, because the groove is wide enough to fit a flange of the wrench, the die holder reads upon the claimed intended use capability.  When the first portion is fit into the socket of the wrench the groove is capable of being aligned with the retaining ring flange, and the groove is also shaped and dimensioned such that it is capable of receiving the retaining ring flange when the retaining ring flange is in the second position.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a groove directly bordering each of the first and second portions as taught by Taylor, Jr. in order to provide means for retaining the die holder relative to a wrench as claimed.
Yet, the modified Kuhn reference does not explicitly disclose the groove width being within the claimed range or of the claimed value.  Nevertheless, the groove width is a result-effective variable because it impacts its retaining capability of a component it interacts with - such as a flange.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a groove width as claimed in order to optimize the holding capability/interaction between components.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The die-receiving socket has a round shape (Kuhn 12; Fig. 1).
(Claim 3) The second portion of the die holder further includes a set screw (Kuhn 14) that is capable of being moved from a first position in which it is fully outside of the die-receiving socket and a second position in which it is located in part in the die-receiving socket (Kuhn Fig. 1).
(Claims 4 and 5) The socket in Kuhn is not explicitly disclosed as being hexagonal.
Taylor, Jr. discloses a socket including a plurality of faces of a hexagonal shape (Figs. 1, 3).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the die holder disclosed in Kuhn with a hexagonal shaped socket as taught by Taylor, Jr. in order to interact with hexagonal inserts and drive said inserts.
 (Claim 7) The groove has a width that is 1/32" larger than the thickness of the retaining ring lateral flange (Taylor, Jr. Fig. 4).  That is, the wrench is merely claimed as intended use.  In this instance, the groove width may be dimensioned as claimed relative to the flange of a wrench.
(Claim 9) The socket has a depth, and the first portion has a thickness that is about the same as the socket depth (Kuhn Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722